RESPONSE TO AMENDMENT
WITHDRAWN REJECTIONS
The 35 U.S.C. §102/103 rejections of the claims made of record in the office action mailed on 12/10/2020 have been withdrawn due to Applicant’s amendment/argument in the response filed 03/01/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being obvious over FR 1530320 (hereafter ‘320) in view of McAlea et al. (U.S. Pat. No. 5,817,206).
Regarding claim 1, ‘320 teaches a method of making polyamide powders (page 1, lines 25-30) involving spinning molten polyamide into filaments and then cutting the filaments to the appropriate size. (page 2, lines 41-47). The particles would therefore comprise a cut artifact as claimed.
Regarding claim 2, the particles cut from the filaments would have a cylindrical shape.
Regarding claim 3, the diameter of the particles is 8 to 30 microns. (page 1, lines 25-30).
Regarding claim 4, the particles would be described as containing a homogenous composition since they are made by extruding molten polyamide that has been mixed into a filament and cutting the filament. (page 2, liens 41-47).
Regarding claims 5-8, the L/W ratio of the particles is 20-200 / 8-30 microns (page 2, lines 43-45) which overlaps with the presently claimed range.
‘320 does not specifically teach the particle length distributions as claimed in claim 1. ‘320 does disclose that careful control of the lengths of the powder and the size distribution thereof is important for use in a process such as fluidized bed coating. (page 1, lines 20-24).
McAlea et al. teaches a selective laser sintering polymer powder having a particle size distribution such that the mean is between 20 to 50 microns, less than 5% of the particles is less than about 15 microns or less and less than 2% of the particles is greater than about 75 microns. (Abstract). McAlea et al. teaches control of the particle size distribution is important from the standpoint of adjusting the interparticle friction during laser sintering which causes fissures and gashes in the final product (col. 7, lines 24-35) or a rough texture to the final product. (col. 8, lines 51-61).
It would have been obvious to one of ordinary skill in the art to optimize the particle size distribution of the pellets produced according to ‘320.
One of ordinary skill in the art would have found it obvious to optimize the particle size and length distribution of the pellets based on the teaching in the prior art that powder materials that are suitable for laser sintering should have controlled particle distributions as they are result effective in obtaining high quality final products by preventing formation of defects during the sintering process. The particle size distribution and length distribution of the powder material is critical in both fluidized bed processes and laser sintering processes and therefore one of ordinary skill in the art would have been motivated to optimize these properties to be as uniform as possible for obtaining the best possible results.
Regarding claims 14-20, the claims are rejected for substantially the same reasons as the limitation directed to the particle length distribution in claim 1. The particle size distribution and length distribution of the powder material is critical in both fluidized bed processes and laser sintering processes and therefore one of ordinary skill in the art would have been motivated to optimize these properties to be as uniform as possible for obtaining the best possible results.

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FR 1530320 (hereafter ‘320) in view of McAlea et al. (U.S. Pat. No. 5,817,206), further in view of Martinoni et al. (U.S. App. Pub. No. 2011/0052927).
‘320 and McAlea are relied upon as described in the rejection of claim 1, above.
Regarding claims 9-10, ‘320 does not specifically teach a semi-crystalline polyamide.
Martinoni et al. teaches powder compositions for forming articles using a layer by layer sintering process (Abstract) wherein the powder may be formed of pellets. (par. [0094]). Martinoni et al. teaches the use of semi-crystalline branched polyamides including nylons 6-12 as the material of the powders (par. [0039], [0043] and [0046]).
It would have been obvious to one of ordinary skill in the art to use semi-crystalline branched polyamides as the pellet materials in ‘320.
One of ordinary skill in the art would have found it obvious to use semi-crystalline polyamides in view of the disclosure in Martinoni et al. as preferred materials for use as particles in laser sintering processes, due to their melting temperatures. (see par. [0038]).

Regarding claim 13, Martinoni et al. teaches the use of semi-crystalline polyamides which would therefore include amorphous portions (i.e. an amorphous material) as claimed.
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (U.S. App. Pub. No. 2010/0168335) in view of FR 1530320 (hereafter ‘320) and McAlea et al. (U.S. Pat. No. 5,817,206).
Regarding claim 1, Muller et al. teaches a process for mixing polymer mixtures for improving the flow of polymer melts. (Abstract and par. [0003]). The polymers may be provided including LDPE and HDPE in the form of pellets (par. [0060]).
Muller et al. does not specifically teach that at least 80% of the pellets comprise a cut artifact as presently claimed. 
‘320 teaches a method of making polyamide powders (page 1, lines 25-30) involving spinning molten polyamide into filaments and then cutting the filaments to the appropriate size. (page 2, lines 41-47). The particles would therefore comprise a cut artifact as claimed. ‘320 that the method their invention allows for optimum particle size distribution control. (page 1, lines 25-31).
It would have been obvious to one of ordinary skill in the art to use the process disclosed in ‘320 involving cutting a filament of molten extruded polymer material to manufacture the pellet materials described in Muller et al.
One of ordinary skill in the art would have found it obvious to use the process disclosed in ‘320 in order to easily control the particle size distribution of the pellets which would make it easier to melt and mix them together, which is the desired goal of Muller et al.

‘320 does not specifically teach the particle length distributions as claimed in claim 1. ‘320 does disclose that careful control of the lengths of the powder and the size distribution thereof is important for use in a process such as fluidized bed coating. (page 1, lines 20-24).
McAlea et al. teaches a selective laser sintering polymer powder having a particle size distribution such that the mean is between 20 to 50 microns, less than 5% of the particles is less than about 15 microns or less and less than 2% of the particles is greater than about 75 microns. (Abstract). McAlea et al. teaches control of the particle size distribution is important from the standpoint of adjusting the interparticle friction during laser sintering which causes fissures and gashes in the final product (col. 7, lines 24-35) or a rough texture to the final product. (col. 8, lines 51-61).
It would have been obvious to one of ordinary skill in the art to optimize the particle size distribution of the pellets produced according to ‘320.
One of ordinary skill in the art would have found it obvious to optimize the particle size and length distribution of the pellets based on the teaching in the prior art that powder materials that are suitable for laser sintering should have controlled particle distributions as they are result effective in obtaining high quality final products by preventing formation of defects during the sintering process. The particle size distribution and length distribution of the powder material is critical in both fluidized bed processes and laser sintering processes and therefore one of ordinary skill in the art would have been motivated to optimize these properties to be as uniform as possible for obtaining the best possible results.

Regarding claim 2, the particles cut from the filaments would have a cylindrical shape.
Regarding claim 3, the diameter of the particles is 8 to 30 microns. (page 1, lines 25-30).
Regarding claim 4, the particles would be described as containing a homogenous composition since they are made by extruding molten polyamide that has been mixed into a filament and cutting the filament. (page 2, lines 41-47).
Regarding claims 5-8, the L/W ratio of the particles is 20-200 / 8-30 microns (page 2, lines 43-45) which overlaps with the presently claimed range.
Regarding claims 11-13, Muller et al. is interested in pellets of HDPE, LDPE, amorphous polymers, isotactic polypropylene, syndiotactic polypropylene and combinations thereof. (par. [0014], [0036] and [0060]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 03/01/2021 regarding the rejections made of record in the office action mailed on 12/10/2020 have been considered but are moot due to the new grounds of rejection.
While  the ‘320 reference does not explicitly teach the claimed limitation of a particle length distribution as claimed, the combination of ‘320 and McAlea provides sufficient motivation for a optimization of the size/length of particle materials for use in either laser sintering process of a fluidized bed process. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II). The claims are therefore not patentable over the teachings of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/22/2021